Title: To Benjamin Franklin from Charles Thomson, 14 May 1758
From: Thomson, Charles
To: Franklin, Benjamin


Dear Sir
Philada. May 14th: 1758
This is the third Letter I have lately wrote you. With the two last, one dated the 5th: the other the 16th: of April I sent you a Copy of two Conferences between Teedyuscung and this Government. Whether they are gone in the Man of War in which Lord Loudon went, or whether they are kept to go in the Packet I cant say. We are told here that his Lordship is much blamed with you for detaining the Packets, and yet the present General seems to be treading in his Steps. I really believe the truth of the Matter is, they do so little, that they have nothing to write but what they are ashamed should be known. The Embargo is continued, the Packets delayed so that I fancy you will have the same Irregular Intelligence this year as last. But these things are out of my Province. These great Men have, no doubt, Reasons for their Conduct. I have without asking your Leave, assumed the Task of informing what I know of Indian Affairs. Immediately upon Teedyuscung’s Return to Bethlehem from the last Conference I sent you; he sent Capt. Harrison his Sister’s Son and four other Indians up to Fort Allen, there to be joined by a Party of Capt. Ornd’s Men to scour the Frontiers and try if they could fall in with any of those who had been doing the Mischief. He like wise sent his two Sons with a Message to the three Indians Nations over the Allegheny and about the Ohio, viz. the Delawares, Shawanese and Quahanaquesie, of which last Castaruga is Chief. 1. he delivered four Strings to acquaint those Nations that he had twice received good News from them, and lately heard that they inclined to be at Peace with the English, but now he hears of fresh Murders being committed, which two contraries he cannot reconcile or see thro and therefore desires to know the Reason. 2. he delivered a large black belt with 5 strokes across made of white wampum at which he said. Hark! Men of Allegheny, you sent me word, you had laid hold of the two Ends of the Peace Belt and desired that I and the English should lay hold of the Middle. We have done it and have held and do hold it still fast. Therefore I must desire all your Captains to sit quiet at home and not partake of these Evils or murder the English any more. For indeed we are many Indians that live here amongst them. By such doings you may hurt the Chain of Peace. 3. A White Belt with black strokes across, set with black wampum, at which he said My friends and Brethren Shawanese and Delawares, you live near the others and if any of you live too nigh the French, move a little further from them and take each other by the hand and let all your Chiefs come and I will take them by the hand and go with them to the Governor where they shall hear words with their own Ears for themselves. 4. A White Belt set with black wampum across and he said; Hereby I require and charge all Indians here and there not to acquaint the French anything of Transactions here: But to stop their Ears and Eyes that they may neither hear nor see what passes amongst us.
This Message we are in hopes will have some Effects in drawing off some of the Indians about Fort duQuesne from the French Interest. Soon after the date of my last we received Advice from Shamokin what Indians they were that had been doing the Mischief on this Side of Susquehannah. I send you an Extract of the Letter which was dated April 13th: “On the 9th. Instant Job Chillaway and his Brother left this on a Message in the Service of the Government and on the 12 returned from his hunting Cabbin about 8 Miles up the River. He saw Nepenose a Munsey and four other Indians returning to the Allegheny. He told Job that there were 35 Indians crossed the River on the Rafts; 25 of which number were then his Company and that they had ten Scalps and five Prisoners, that the three Indians, that fired on the Party was of their Company and during the Skirmish there were 3 Indians on the Mountains on the west Side of the River reconnoitring the Fort. He told Job several Circumstances that confirmed it. He also further informed Job that the French intended to attack the Fort in about 21 Days, that the big Island was the Place of Rendezvous, and that this Party was sent out for Intelligence and that they should be joined by about 2000 Men two thirds of which were Indians.” The Reason of this Party’s coming so far down seems to have been to revenge a private Injury. The Indians you know are a revengeful People, and what Injury they received you will best know by an Extract of another Letter from your friend S. Wright, 23 April “The Destruction of McCords family on Conewago seems probably to have been a Piece of private Revenge; we heard a good many flying Stories to that Purpose, but two Days ago we saw a sober sensible Man, who lives about 7 Miles from that Place and seems not under any great apprehensions of Dangers. He told us McCord was a morose rash Man; that for some years past great Numbers of Indians had Cabbins about the heads of Swatara and some other Creeks viz. Conewago and Chickus, for the Convenience of hunting; that soon after Braddocks defeat about 100 Delawares and Nanticokes had cabins near McCord’s Place; that he went to them and bid them be gone, for he would burn their Cabins: they refused to leave the Place as it was so convenient for hunting, said they would not hurt any thing, nor so much as come near his House. Upon which he set fire to their Cabins and burned them all down with whatever little things were in them; the Indians still unwilling to shift their Quarters, put up other Cabins, these he served in the same Manner and laid them all in ashes, upon which the whole body of Indians quitted those parts but told him, they would one time or other take a proper Revenge, of which Menace he lived in continual fear, till it was put in Execution. Now these who destroyed McCord and his family passed several Plantations, where they might as easily have perpetrated their barbaritys as there: they lodged one night in a Man’s barn as the People found by their tracks &c. in the Morning, but did no damage nor injured any person in that Neighbourhood except that one single family.” By some Indians who lately came down from the six Nation Country we learn; that the six Nations with all the tribes in Friendship with them have been collecting and holding Councils for 6 months past, and that the Result of them is, that they will send some of their Chiefs to the French and some to the English and demand to have boundarys fixed betwixt each Nation and themselves, and if the French on their part refuse to comply with this Demand, they will then join their whole Force with the English against them. They do not say it, but doubtless the same is their Resolution in Regard to the English. These Indians also confirm that of the Tweghtwees and other distant Nations entring into the Confederacy.
The securing a Country and fixing Boundaries is undoubtedly the grand Scheme of the Indians and to effect this they will use their utmost Endeavours, nor do I think it is possible to secure their Friendship without agreeing to this. They see themselves cooped up between two powerful Nations who are daily encreasing upon them and squeezing them into a narrower Compass; so that unless they now exert themselves they see plainly they will be quickly crushed, or deprived of their Country. Indeed the late advices are no more than a Confirmation of what Teedyuscung told us in the first Easton Treaty with Gov: Morris. He then expressly declared that whoever would secure and guarantee the Land to the Indians, him they would join; and whoever refused Peace on that Condition, him they would strike. To this they still adhere and I fancy will adhere. And considering the Method how we have hither to dilly dallyed with them and the Measures we at present seem to pursue I am afraid we shall lose all Interest with the Indians and that all will be overset that has hitherto been done towards procuring Peace and by that means the Expedition now on foot to the westward be rendered more precarious. At a gloomy Season I sometimes fear a second Monaungahela Action, which may God prevent. By the Minutes I send, you will see the Governor has agreed to the Settlement at Wyoming and to Morrow Mr. Hughes sets out to see it done. He takes with him about fifty Men he has hired but no Soldiers. And unless Pawling goes none of the other Commissioners joined with him will go.
Since the Coming in of the Cherokees, little Regard is paid to the Northern Indians and particularly the Delawares. At first there seemed a general Desire to set the Cherokees upon the six Nations: And no sooner had we advice that a Number of the Delawares, Munseys &c. were coming down from Diahoga to settle at Wioming in Confidence of the Promises made by this Government, than a Party of Cherokees were ordered to Shamokin to range there abouts. A good deal of pains was taken to convince the General and others in Authority, of the ill judged Policy of such a Step and the fatal Consequences that must necessarily ensue. Whereupon Orders were sent to stop them so that they got no farther than Carlisle. Since as I just now learn from undoubted Authority they have sent out a party of seventy Cherokees against Venango which is one of the Indian Towns to which Teedyuscung’s two Sons are gone with the Message in the beginning of my Letter; so that all the good Effects expected from that Message are, it is to be feared, or will be blasted by this Step; and what other Consequences will ensue must be left to time to manifest. There are two things now apushing with great earnestness one by a Set of Men in this government and the other by some in Virginia and Maryland. And it seems more than probable that for the more effectually executing their several purposes they will both unite and assist each other. What our people aim at is getting Teedyuscung deposed or removed out of the Way. His boldly charging the Proprietors with Fraud and Forgery they cannot stomach and they are in hopes were he removed, they could by some Means or other get that Charge withdrawn or have it represented only as a Calumny of Teedyuscung. In order to accomplish their End every thing is attempted and they are doing all in their Power to raise a Party against him among the Indians. It is a sufficient Recommendation to the most worthless Indian to rail at Teedyuscung. This seems like a drowning Man catching at a Straw.
All the Times that Teedyuscung was in Town this Winter, neither he nor any of the Messengers were once invited to Dinner by the Governor or any of the Party, or treated with any Civility except at the publick Conferences, but no sooner was it known that an Indian was come to Conestogo who spoke ill of Teedyuscung than he was sent for, caressed and entertained, tho a fellow of a bad Character and of no weight or Influence among the Indians. But anything will do to flourish with at home. But the setting aside Teedyuscung is not the worst. The Scheme of a considerable Number in Virginia and Maryland and what our people will be far from discouraging, is the setting the Cherokees against the Delawares and others in Alliance with them or at least preventing a Peace between them. There are many I understand who are concerned in the Ohio Company and many more who have an Itch for Land jobbing. These are eager for settling a Colony on the Ohio but are afraid it cannot be done with the Consent of the Indians, or at least that the Consent of the Northern Tribes cannot be obtained, they therefore think it necessary in order to weaken the Indians and thereby prevent their opposing a Settlement there to set one against another. And tho our people have nothing to do with the Land there yet as they think a new Broil with the Delawares would prevent any farther Inquiry into their past iniquitous Practices, they would be well enough pleased to see it. Besides these two parties there is another to the Northward that greatly thwarts the Measures taken in this Province for obtaining and securing Peace. This is no other than Sir William, who for fear of shewing his own want of Influence is unwilling any other should have an Influence, and rather than any thing should be done with the Indians without passing thro his hands he would chuse it should be undone. He is now about assembling a Number at Onondago. This Meeting of his will I suppose delay that which is expected with this Government. The Chief of the Senekas is to be down at our next Meeting; And a great number of the principal Men from many Tribes intended to come: unless this precipitate Step of sending the Cherokees against Venango prevent them. I realy think that a very imprudent Step in the present Situation of Affairs, but it tends to promote the Scheme before mentioned; And no other purpose can it answer. Had they wanted to employ the Cherokees; or to prevent the Incursions of the Enemies, why was not the lower Shawanese Town attacked, which has done the Virginians more mischief than all the other Indians on the Ohio?

You see in the Minutes I now send you Teedyuscung offered to go himself or to send one of his Counsellors to the Indians on Ohio to know if they were concerned in the late Mischiefs done in this Province; and recommended it to the Governor to send a White Man with him who might be depended on and who could see and hear with his own Eyes and Ears. But this the Governor did not see fit to comply with. Is it not strange, or can any thing more plainly demonstrate a want of Zeal or a careless Negligence in the present Affair, than this, that during these two Years that we have been treating with these Indians, tho so many Messages have come and gone into the Indian Country no White Man has ever been sent. And exept what we have from the Indians themselves we know no more of the Situation of Affairs with these People, their Numbers or Strength than we did at first. This cannot be for want of Persons who would chearfully undertake the Service. I myself know one who offered to go and who is still ready. One to whom I believe no Objection could be offered as to his Ability or faithfulness in executing the Task, except that he has not been a very warm friend of the Proprietors or their Measures.

The people thro the Country seem to shew a readiness to enter into the Service of the present Campaign. The Commissions for raising the additional 1400 Men were made out about two Weeks ago and at this Time several Companies are quite full and most that I hear of are pretty near. Mr. Jackson has left the Academy and got a Captain’s Commission. He has taken with him for his Lieutenant one White who was a Writing Master in the Academy. To supply Mr. Jackson’s Place the Trustees have for the present brought down Mr. Allison from the College to take Care of the Latin School. There is as I am informed no very good understanding between the Masters. The Removal of one Man might be a Blessing to the Institution, to which I sincerely wish well.
Budden and Lyon and one or two other Vessels are arrived from London. Duncan not yet. I hope my friend William is well.
You will no doubt hear by this Packet of Boscawen’s Arrival and the forwardness our Expeditions are in. We look here as if we should be ready to set out by the beginning of October next. The highland Regiment at Carolina was to sail from thence the twelth of this Month for this Place.
I am now got down to the 16th: of the Month, as I have observed little order thro the whole of this Letter it would be in vain to attempt it now. I shall therefore without further ceremony add that I am informed by Mr. Bryan who left York a few Days ago, that the Province of New York have got their Levies compleat, tho with very great Difficulty. Before they could raise their number which was 2683 they were obliged to pass some very severe Laws, which shews their want of Men. By one Law they gave Liberty to all Servants and Apprentices to enlist, enjoining the Masters under Penalty not to prevent them. By another they appointed the Number of Men which each County should raise, and ordered that if they were not raised by a certain Day, what were wanting should be draughted out of the Militia. And if any Person thus draughted refused to go or to furnish an able bodied Man in his Room he was to be shot. New Jersey gave £12 Bounty and as their quota is only 1000, they soon raised them; and both they and the New York Provincials are gone to Albany, where they may be by this Time.
I just now saw one of the Virgils you sent over. It is a most charming Letter and neatly done. It is indeed an Edition worthy of Virgil. I have with Mrs. Franklin’s leave taken one. I hope it will be agreeable to you. I shall now read Virgil with double pleasure.
The General disavows the sending the Cherokees against Venango and says it was done contrary to his express Orders.
We wait with Impatience the Event of that Matter.
My Letter is already too long and to appologize for it would be only adding to that Fault. I shall therefore put an End to it by assuring you that I am with the highest Esteem Dear Sir Your affectionate Friend and humble Servant 
Chas. Thomson

P.S. Duncan is arrived. Could I by any Means know in what Light Indian Affairs appear to you it would give me very great Satisfaction. 
To Benjamin Franklin Esquire.
 Endorsed: Cha Thompson May 14. 58 Indian Affairs
